Citation Nr: 0729618	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960, and from October 1961 to August 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss and for 
tinnitus.


FINDINGS OF FACT

1.  The veteran was exposed to considerable artillery noise 
during his service as an armor crewman and a tank commander.

2.  The veteran has disabling bilateral hearing impairment.

3.  The veteran has intermittent tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure during service.  Service 
connection will be granted if it is shown that the veteran 
has disability resulting from an injury or disease incurred 
in line of duty, or for aggravation of a preexisting injury 
or disease incurred contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The veteran's service medical records do not show any hearing 
impairment that would be considered a disability for VA 
purposes.  The veteran reports, and his service records show, 
that his duties were as an armor crewman during his first 
period of active service, and as a tank commander during his 
second period of active service.  He states that those duties 
frequently and regularly exposed him to considerable noise 
from the explosion of artillery rounds, and from operating 
noise inside tanks.

On VA audiological examination in August 2004, the veteran 
reported a twenty to thirty year history of difficulty 
hearing and understanding speech.  He related a thirty to 
forty year history of occasional episodes of a low-pitched 
ringing sound in his ears.  The examination report noted 
significant military noise exposure without hearing 
protection as a loader on a tank crew.  Audiometric testing 
revealed disabling bilateral hearing impairment.  The 
auditory thresholds at each of the relevant frequencies was 
30 decibels or greater, and speech recognition scores were 
less than 90 percent in each ear.  The examiner found that 
the veteran had mild to moderately severe bilateral 
sensorineural hearing loss.  The examiner noted that the 
veteran's hearing was measured as normal on his service 
separation examination, and concluded, "[I]t is unlikely 
that the current hearing loss is the result of noise exposure 
when in the service."  The examiner indicated that the head 
noises the veteran described were infrequent, and therefore 
were not consistent with tinnitus due to noise exposure.

In a March 2007 Travel Board hearing before the undersigned 
Acting Veterans Law Judge, the veteran reported that he began 
to notice tinnitus and difficulty hearing about ten to 
fifteen years after service.  He reported that he was not 
exposed to significant noise before service in his work on a 
farm and in a bank, nor after service in his work at a bank.  
The veteran indicated that the opinions expressed in the 2004 
VA examination report may not have fully taken into 
consideration the extent of his exposure to noise from 
artillery shell explosions.

The evidence indicates that the veteran had considerable 
noise exposure during service.  He currently has tinnitus and 
disabling bilateral hearing impairment.  He has indicated 
that he has not had other significant noise exposure before 
or since service.  While the VA examiner found a connection 
between current hearing loss and tinnitus and the veteran's 
service unlikely, the veteran's statements and other evidence 
tend to show that the artillery fire in service has been the 
veteran's only significant noise exposure.  The evidence for 
and against service connection for the veteran's hearing loss 
and tinnitus is approximately balanced.  The Board resolves 
reasonable doubt in the veteran's favor, and grants the 
claims.

The RO has substantially satisfied the duty to notify and 
assist provisions of 38U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


